Citation Nr: 0732764	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-40 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1946 to November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

A motion to advance this case on the Board's docket, was 
granted for good cause in October 2007.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for hearing loss in June 1998.  The veteran was notified of 
this decision that same month, but did not file an appeal. 

2.  The evidence received subsequent to the June 1998 RO 
rating decision includes an August 2007 medical opinion 
linking the veteran's current hearing loss to noise exposure 
during active service; this raises a reasonable possibility 
of substantiating the claim for service connection.  

3.  The medical evidence reveals that the veteran has a 
current hearing loss disability which is related to noise 
exposure during active service.  


CONCLUSIONS OF LAW

1.  The June 1998 decision of the RO denying service 
connection for hearing loss  is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a) (1997).

2.  The evidence received since the June 1998 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Bilateral hearing loss was incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting service connection for 
hearing loss.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The RO denied the veteran's claim for service connection for 
hearing loss disorder in a June 1998 rating decision and 
notified the veteran of the decision that same month.  The 
veteran did not file an appeal and the RO decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997).  The evidence at that time 
consisted of the veteran's service medical records, and 
copies of VA medical records dated in 1997.  This evidence 
revealed a current hearing loss, but no evidence of hearing 
loss during service.  The service medical records showed that 
the veteran's hearing was normal on separation examination.  
There was no medical evidence linking the veteran's current 
hearing loss to his military service.  The veteran filed to 
reopen his claim for service connection for hearing loss in 
February 2005.  The applicable regulations specifically 
provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the June 1998 RO 
rating decision includes an August 2007 medical opinion.  
Specifically, this medical opinion links the veteran's 
current hearing loss to noise exposure during service.  The 
Board concludes that this evidence is new, because it was not 
of record at the time of the June 1998 rating decision.  This 
evidence is also "material," because it provides medical 
nexus evidence which was previously missing.  The evidence 
submitted does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
for service connection for bilateral hearing loss is 
reopened.  

The Board notes that the August 2007 medical opinion 
submitted by the veteran's representative has not been 
reviewed by the RO.  Nevertheless, remand at this point would 
only needlessly delay the ultimate outcome of the veteran's 
claim.  The Board will review the claim for service 
connection at this time.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1137.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Review of the veteran's service medical records does not 
reveal any complaints, or diagnosis, of hearing loss during 
active service.  The veteran's November 1949 discharge 
examination report reveals that the veteran had normal 
hearing, 15/15 as tested by both whispered voice and spoken 
voice testing.  Review of the veteran's discharge papers does 
confirm that the veteran served in an artillery unit during 
active service, albeit as a telephone and telegraph lineman 
and not as a cannoneer.  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007). 

A December 1997 audiogram report is of record.  However, this 
report is graphical in nature.  The Court, in Kelly v. Brown, 
7 Vet. App. 471 (1995), stated that the Court could not 
interpret graphical representations of audiometric data.  
Rather, the examiner must provide numerical results.  In the 
present case to not permit the Board to interpret this 
examination report would result in an absurd delay in the 
veteran's claim.  This examination report clearly shows that 
the auditory thresholds in both ears are greater than 40 
decibels in the frequencies 1000, 2000, 3000, and 4000 Hertz.  
Accordingly, this evidence shows that the veteran has a 
current hearing loss disability as defined at 38 C.F.R. 
§ 3.385.

The veteran's representative submitted a private medical 
opinion in August 2007.  The physician offering the opinion 
stated that the veteran's current hearing loss was, at least 
in part, related to his noise exposure to artillery during 
active service.  The veteran's assertions of exposure to this 
type of noise tend to be supported by the evidence of record.  
Accordingly, the evidence supports a grant of service 
connection for bilateral hearing loss.  


ORDER

New and material evidence to reopen a claim of service 
connection for bilateral hearing loss has been received; the 
appeal is granted and the claim reopened.

Service connection for bilateral hearing loss is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


